Citation Nr: 0716303	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-01 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for scapholunate 
advanced collapse (SLAC) right wrist.

2.  Entitlement to a higher (compensable) initial rating for 
service-connected residuals of a fracture of the right little 
finger, proximal interphalangeal (PIP) joint, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to May 
1979 and February 1980 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The issue of entitlement to service connection for SLAC right 
wrist is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show ankylosis in 
both the metacarpointerphalangeal (MIP) and PIP joints in 
extension or full flexion, or that there is rotation or 
angulation of a bone.


CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
rating for residuals of a fracture of the right little 
finger, PIP joint have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.71a, Diagnostic Code 5227 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In letters dated in July 2004 and August 2004, 
the RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.   

The RO again provided notice to the veteran in correspondence 
dated in April 2006.  In that correspondence, the RO informed 
the veteran that when service connection is granted, a 
disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.  The veteran has not responded to this 
notice.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  The 
RO also requested medical records from Dr. G.P.; those 
records have been associated with the claims file.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

Ratings Criteria and Analysis for Limitation of Motion 

The veteran's residuals of a fracture of the right little 
finger, PIP joint are rated as zero percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2006).

Diagnostic Code 5227 provides a rating of zero percent for 
favorable and unfavorable ankylosis of the ring or little 
finger of both the major (dominant) and minor hand.  38 
C.F.R. § 4.71a, Diagnostic Code 5227 (2006).  Diagnostic Code 
5227 itself does not provide for a compensable rating.  The 
rating schedule does indicate, however, that for ankylosis of 
the little finger, VA can also consider whether evaluation as 
amputation is warranted, and whether an additional rating is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 Note (2006).
  
The criteria provide that if both the metacarpophalangeal 
(MCP) and PIP joints of the little finger are ankylosed, and 
either joint is in extension or in full flexion, or there is 
rotation or angulation of a bone, the disability will be 
rated on the basis of amputation without metacarpal 
resection, at PIP joint or proximal thereto.  38 C.F.R. § 
4.71a, Note (3)(i), preceding Diagnostic Code 5216 (2006).  

For amputation of the little finger without metacarpal 
resection, at PIP joint or proximal thereto, a 10 percent 
rating applies.  38 C.F.R. § 4.71a, Diagnostic Code 5156 
(2006).   

Here, because the currently assigned code does not provide 
for a compensable rating, a higher rating would necessarily 
come from an additional evaluation for resulting limitation 
of motion of other digits or a rating based on amputation.  
For reasons explained below, neither scenario is applicable.

Presently, the medical evidence shows no right little finger 
abnormalities.  Both VA and private medical records reflect 
complaints of right wrist pain, but not of the right little 
finger.  There is no evidence that limitation of motion of 
the right little finger is limited, or that any of the joints 
are ankylosed.  Regarding resulting limitation of motion of 
other digits, the medical evidence is negative for any such 
findings.  There is also no evidence that the there is 
rotation or angulation of a bone.  


ORDER

An initial compensable rating for service-connected residuals 
of a fracture of the right little finger, PIP joint is 
denied.


REMAND

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(1) (West 2002).  

Here, the veteran's service medical records show that the 
veteran sought treatment for injury to his right hand on 
three occasions.  In February 1982 and September 1984, the 
veteran was treated for right wrist strains.  In January 
1985, the veteran was treated for a fracture to the right 
little finger; residuals of this fracture is a service-
connected disability.  

The post-service medical evidence shows that currently, the 
veteran suffers from right wrist arthritis, SLAC type.  The 
veteran received surgery for this condition, in May 2004 and 
June 2004.  The veteran has alleged that his doctors related 
this current condition to an old injury.  

It is not clear when after service the veteran began to 
experience the symptoms associated with his arthritis.  In a 
letter from the veteran's surgeon, Dr. G.P., dated in 
February 2004, the doctor stated that the veteran reported 
that the symptoms began five to six years earlier.  In an 
undated statement, however, the veteran claimed that his 
symptoms began in 1996.  The earliest actual record of post-
service treatment for right wrist pain, however, is a VAMC 
treatment note that is dated in a January 2001.  In any 
event, it appears that the veteran did not experience these 
symptoms until many years after his discharge.  

Notwithstanding that the earliest record of post-service 
treatment was not until more than a decade after the in-
service injuries, the Board finds that because the service 
medical records document several injuries to his right hand 
or wrist, and that he has alleged that his physicians have 
related the current disorder to a previous injury, a VA 
medical examination is necessary to determine the etiology of 
the veteran's current right wrist disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination to ascertain the 
etiology of his right wrist disorder.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any right wrist disorder 
found on examination is more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the veteran's military 
activity.  The examiner should be 
requested to comment on the documented 
treatment for a right wrist and right 
little finger injury in making this 
determination.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

2.  Thereafter, the veteran's claim of 
entitlement to service-connection for SLAC 
right wrist should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


